DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn objections/Rejections
 	Objection to claims 7, 8 and 11. 	Rejections of claims 1-8 and 10-11 under 35 U.S.C. 112(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “wherein each of the bioreactor, the dialysis unit, the fresh medium unit and the waste removal unit is detachably connected to each other” should read “wherein the bioreactor, the dialysis unit, the fresh medium unit and the waste removal unit are detachably connected to each other”.   	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a holder configured to receive and hold at least one platform” in lines 4.  However, it is unclear if “at least one platform” recited in line 4 is an additional platform or one of the “one or more platforms” recited earlier in the claim. It is suggested to amend to -- a holder configured to receive and hold said one or more platforms --.  	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias (US Patent Application Publication 2020/0080050) in view of Hazewinkel (US Patent Application Publication 2014/0206056) and Huo et al. (US Patent Application Publication 2015/0225750).
Regarding claim 1, Nahmias discloses a system for in vitro meat production (1000) (para. 156-157) (Figs. 1a-1b, sheets 1-2 of 14), comprising:
a bioreactor (300) configured to hold a fluid and at least one type of cells to form tissue (para. 67, 157);
a dialysis unit (20) comprising a dialysis membrane configured to replenish nutrients to the cells and remove metabolic waste from the bioreactor to dialysate (para. 157, 160-161);
a fresh medium unit connected to the dialysis unit (20) and configured to supply the dialysate to the dialysis unit (element 22 reads on such a fresh medium unit, as it provides dialysate to the dialysis unit 20, wherein the dialysate comprises fresh medium, see para. 157-161, 170, 286-288 and Fig. 1a); and
a waste removal unit (24) connected to the fresh medium unit (22) and configured to remove metabolic waste from the dialysate (para. 161) (Fig. 1a);
wherein the dialysate comprises nutrients for the cells (para. 286-288),
wherein the metabolic waste comprises ammonia and lactate (para. 161, 688), and
wherein the waste removal unit (24) comprises a material configured to scrub ammonia (para. 161).
Nahmias is silent as to: the waste removal unit comprising a first biocatalyst configured to break down ammonia; the waste removal unit comprising a second biocatalyst configured to break down lactate to pyruvate, thereby generating fresh carbon sources to promote cell growth in the bioreactor; and wherein the bioreactor, dialysis unit, fresh medium unit, and waste removal unit are detachably connected to each other. 
As to the limitation of the first biocatalyst, Nahmias discloses removing ammonia along a loop flow path including the dialysis unit (20) such that fluid containing ammonia is not returned to the dialysis unit (20) and ultimately the bioreactor (300) (para. 161) (Fig. 1a); however, Nahmias discloses doing so using a filter or zeolite (para. 161) rather than with a first biocatalyst. 
Hazewinkel discloses a system comprising a first reactor wherein cultured cells produce ammonia and a second reactor, downstream of the first, comprising nitrifying bacteria (reads on a first biocatalyst) configured to convert the ammonia into a useable fertilizer product (para. 14-17, 42-51)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the waste removal unit comprising a filter or zeolite for scrubbing ammonia disclosed by Nahmias with a waste removal unit comprising a reactor comprising nitrifying bacteria (reads on a first biocatalyst) configured to convert (break down) ammonia into a fertilizer product, as Hazewinkel discloses that it was known in the art to use such a technique to convert ammonia generated by cells into a useful product, and the skilled artisan would have been motivated to equip the system to convert the ammonia into a useful product rather than merely removing the ammonia.
As to the claimed second biocatalyst, Huo et al. discloses a system comprising a first bioreactor wherein cells produce lactate and a second bioreactor, downstream of the first, comprising lactate dehydrogenase (an enzyme; reads on a second biocatalyst) configured to break down the lactate into pyruvate, which can ultimately be converted into ethanol (para. 70-71) (Fig. 7, sheet 7 of 15). Ethanol is a useful product (e.g., it can be used as a fuel) (para. 3, 40). The pyruvate generated in the system of Huo can be used as fresh carbon sources to promote cell growth in the bioreactor.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the waste removal unit to comprise a reactor comprising lactate dehydrogenase as a second biocatalyst configured to convert (break down) lactate into pyruvate, as Huo et al. discloses that it was known in the art to use lactate dehydrogenase to convert lactate into pyruvate which can ultimately be converted into a useful product such as ethanol, and the skilled artisan would have been motivated to equip the system to convert lactate produced by the cell culture into a useful product such as ethanol. 	With respect to the limitation “thereby generating fresh carbon sources to promote cell growth in the bioreactor,” it is noted that the ammonia, lactate and pyruvate are not elements of the claimed system. It is instead materials upon which the claimed system is intended to operate during an intended operation. It is further noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim (see MPEP § 2115).
	As to the limitation of wherein each of the bioreactor, dialysis unit, fresh medium unit, and waste removal unit are detachably connected to each other, Nahmias discloses it was known in the art to use detachable components, e.g., to dispose of a particular component or move a component between an incubator and an analytical station (para. 192-193, 199). Furthermore, it has been held that making prior art components separable is a prima facie obvious modification (MPEP 2144.04). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the bioreactor, dialysis unit, fresh medium unit, and waste removal unit detachably connectable to each other (e.g., through the use of detachably connectable tubing and/or connectors) in order to achieve various advantages such as convenient movement, disposal, cleaning, and/or replacement of an individual component without disturbance of the remainder of the system. 
Regarding claim 2, Nahmias in view of Huo et al. teaches wherein the second biocatalyst is an enzyme configured to break down lactate, as set forth above.
Regarding claim 3, Nahmias in view of Huo et al. teaches wherein the waste removal unit is further configured to generate pyruvate, as set forth above. Therefore, the prior art waste removal unit reads on being configured to generate fresh carbon sources that can promote cell growth in the bioreactor, as the generated pyruvate reads on a fresh carbon source and would be fully capable of being used by cells in the bioreactor as a nutrient for growth. 
Regarding claim 4, Nahmias in view of Huo et al. teaches wherein the fresh carbon source is pyruvate, as set forth above. 
Regarding claim 5, Nahmias in view of Hazewinkel teaches wherein the first biocatalyst is nitrifying bacteria, as set forth above. 
Regarding claim 8, Nahmias discloses wherein the system further comprises at least one additional bioreactor wherein at least one additional bioreactor chamber and the bioreactor are connected in parallel (para. 165-167) (Fig. 1b). 
Regarding claim 9, Nahmias discloses wherein the bioreactor further comprises one or more platforms, each is an edible scaffold for cells to grow three-dimensionally thereon and a holder configured to receive and hold said one or more platform (see col. 1 line 56-col. 2 line 5, col. 3 lines 13-29, col. 8 line 59-col. 9 line 25 of US Patent 7,270,829, which is incorporated by reference by Nahmias at para. 6, 605, 722).
Regarding claim 10, Nahmias discloses wherein the bioreactor is configured to support cell growth in suspension (para. 156). 
Regarding claim 11, Nahmias discloses wherein the system comprises a pump (11) and a tube (see line connected to pump 11, Fig. 1a) connected to the bioreactor (300) (para. 163, 165). As to the limitation of wherein the pump is configured to create a fluid flow that evenly distributes nutrients in the fluid inside the bioreactor in the absence of a stirrer or agitator in the system, this is a recitation of intended use of the pump has been given appropriate patentable weight. The pump disclosed by Nahmias meets the claim limitation because it is fully capable of evenly distributing nutrients in a flu inside the bioreactor in the absence of a stirrer or agitator, as a user could operate the pump for a period of time sufficient to evenly distribute nutrients through the bioreactor. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nahmias (US Patent Application Publication 2020/0080050) in view of Hazewinkel (US Patent Application Publication 2014/0206056) and Huo et al. (US Patent Application Publication 2015/0225750) as applied to claim 1, above, and in further view of Welman et al. (US Patent Application Publication 2019/0247409).
Regarding claim 6, Nahmias discloses wherein the dialysis membrane is cellulose ester (para. 272) and is configured to ensure that all proteins exiting the bioreactor are circulated back into the bioreactor (i.e., these proteins do not pass through the membrane) (para. 160).
Nahmias is silent as to the dialysis membrane being a 500 Daltons (Da) MWCO membrane.
Welman et al. discloses that it was known in the art to use a membrane having a MWCO of 500 Da to retain proteins (para. 189, 199).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the dialysis membrane disclosed by Nahmias to have a 500 Da MWCO, as Welman et al. discloses that it was known in the art to use such a membrane to retain proteins, and the skilled artisan would have been motivated to select a membrane recognized in the art to be suitable for ensuring that no proteins pass through the membrane. 
Regarding claim 7, Nahmias discloses wherein the dialysis membrane is configured to retain macromolecules in the bioreactor wherein the macromolecules comprise albumin having a molecular weight of about 66.5 kDa (reads on proteins having at least 100 Da) (para. 160). 
Response to Arguments
In response to the Applicant’s argument on pages 9 to 10 of the Remarks, Applicant’s argument is noted but it is not persuasive.   	In response to applicant's argument that the present invention and Hazewinkel are nonanalogous art (page 7 of the Remarks), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed invention and the Hazewinkel reference are both directed to systems for growing cell culture to obtain various products. The claimed invention and Hazewinkel reference are concerned with the energy cost, amount of resources used and carbon foot print to obtain such products (e.g., instant Specification, [0003]; Hazewinkel, para. 7, 8, 11-12,  14-23). Each of the systems employ a bioreactor for culturing microorganisms therein to obtain said products. The bioreactor comprises an outlet for discharging fluid waste containing ammonia from the bioreactor into a waste removal unit that is configured to break down the ammonia using nitrifying bacteria. Both systems require the treatment of the ammonia in the fluid waste. Thus, the reference of Hazewinkel is viewed to be reasonably pertinent to the claimed invention since Hazewinkel is also addresses the problem faced by the Applicants including the desire to treat fluid waste containing ammonia from a bioreactor containing cell culture in most economical and environmentally friendly manner. Moreover, as discussed in the rejection, Hazewinkel discloses that it was known in the art to use such a technique to convert ammonia generated by cells into a useful product, and the skilled artisan would have been motivated to equip the system to convert the ammonia into a useful product rather than merely removing the ammonia. As such, it is respectfully submitted that the  combination is proper. 	In response to the Applicants’ argument on pages 8 to 9 of the Remarks, Applicant’s argument is noted but it is not persuasive. Nahmias is the primary reference and discusses the need to maintain the system under sterile conditions during cell culture (see, e.g., para. 174 and 223). Nahmias uses a filter or zeolite as the waste removal unit (para. 161). The fluid from the waste removal unit (24) can be optionally returned to the dialysis unit (20), and the recycled fluid is not in direct contact with the cells in the bioreactor but rather separated by the dialysis unit (20). Thus, the waste removal unit (24) and recycled fluid from the waste removal unit is viewed to be sterile as is required by Nahmias (see, e.g., para. 174 and 223). As such, it would have been intrinsic in the system of modified Nahimas to have taken the step necessary to maintain the modified waste removal unit (24) and recycled fluid from the waste removal unit under sterile conditions, as required by Nahimas (para. 174 and 223). Further, Hazewinkel also does discuss the need to sterilize the system in at least one  embodiment (para. 62). Moreover, it should be noted that the claims as currently presented do not require any sterilization means coupled to the system. As such, contrary to the Applicant’s assertion, the combination is proper and would not render Nahmias unsatisfactory for its intended purpose. 	In response to the Applicants’ argument against the Huo reference (pages 8 to 9 of the Remarks), Applicant’s argument is noted but it is not persuasive. 	Nahimas is the primary reference and Nahimas is the primary reference and discloses wherein the metabolic waste comprises ammonia and lactate (para. 161, 688). The lactate in the waste fluid is monitored periodically during cell culture (para. 615, 688). Nahimas further discloses wherein a waste removal unit is employed to treat the ammonia in the waste fluid (para. 161). Huo is related to a system for culturing microorganisms that produce lactate in a bioreactor. As discussed in the rejection, Huo is relied upon for disclosing that the lactate produced during cell culture can be converted into a useful product (pyruvate) by employing a unit comprising the claimed second biocatalyst. It would therefore have been obvious one of ordinary skill in the art to have employed means for treating the lactate in the fluid waste of Nahimas, since Huo et al. discloses that it was known in the art to use lactate dehydrogenase to convert lactate into pyruvate which can ultimately be converted into a useful product such as ethanol, and the skilled artisan would have been motivated to equip the system to convert lactate produced by the cell culture into a useful product such as ethanol.  	As to the Applicants’ argument that the combination does not teach the conversion of pyruvate for use by the cells being grown in a cell culture system, in response, Applicants’ argument appears to be directed to intended use limitation. The products produced by the system are material worked upon and not elements of the claimed systems. The uses of the products generated by the system does not add any structural limitations to the claimed system. Applicants’ argument is no persuasive.  	As to the Applicants’ argument regarding the risk of contamination by the combination, in response, as discussed above, Nahmias is the primary reference and discusses the need to maintain the system under sterile conditions during cell culture (see, e.g., para. 174 and 223). As such, the components of the system of modified Nahmias is considered to be sterile as sterility of the system is a requirement in the system of Nahimas. 	In response to applicant's argument that the present invention and Huo et al. are nonanalogous art (page 7 of the Remarks), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Huo et al. is pertinent art because, similar to the claimed invention, it is related to culturing microorganisms in a bioreactor and treating the bioreactor effluent to convert the effluent to useful products.  	With respect to claims 2-11, Applicants refer to the arguments presented with respect to claim 1 as presented earlier. In response, Applicants are directed to the reasons indicated above regarding why Applicants’ arguments are not persuasive and combinations of the cited references are proper.
	
	
Conclusion
 	No claims are allowed.
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799